Case 1:20-cv-24335-JEM Document 7 Entered on FLSD Docket 01/18/2021 Page 1 of 1

  

ee |
mc

 
 
   

   

eran ea ee ee st ate ae

A Signature

 

 

 

™ Complete items 1, 2, and 3. wh
# Print your name and address on the reverse X Dobeon A . bght Agent
so that we can return the card to you. A Fo C1] Addressee.
BH Attach this card to the back of the mailpiece, BReceived by Printed Name) “ |. Date of Dellvery
oron the front if space permits.
1, Article Addressed to: D. Is delivery address different from ftem 1? Ci Yes

6 Cece oe ue Counsel YES, enter delivery address below: [] No
OS Custons 4 Doavaer -

Ang SE | Ann
Muamy FL DO\2\

— 7

20 -CV (335 -fE1 | == —_ ———
QAPRVINN CUO NUUIVWIMUINM 7222S netdasomes:- Seapets
9590 9402 5766 0003 3686 35 sgiBetsey-’ C1 patur Receipt for
vary atiGled Delvery 1a Signature Gonfieation™
+” 1] Signatife Confirmation

 

 

 

—

  
 
 
  
 

 

 

9 _ Betfola.huimbar Giraneiar fram_senion tabell .. oe

 

 

 

 

916 Pend nooo ‘BRAG ere? Restricted Delivery
PS Form 3814, July 2015 PSN 7580-02-000-9053  Beiriestie Return Recelpt |

   
